       Case 3:20-cv-00274-BGS Document 13 Filed 07/10/20 PageID.41 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN BYRON BOUDREAUX.,                             Case No.: 20cv274 BGS
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION FOR EXTENSION OF
                                                        TIME TO FILE THE ELECTRONIC
14   ANDREW SAUL, Commissioner of
                                                        CERTIFIED ADMINISTRATIVE
     Social Security
15                                                      RECORD AND ANSWER TO
                                     Defendant.         PLAINTIFF’S COMPLAINT
16
17
                                                        [ECF 12]
18
19
           Defendant’s Joint Motion to extend the time to filed the Certified Administrative
20
     Record and Answer to Plaintiff’s Complaint from July 13, 2020 to September 11, 2020 is
21
     GRANTED.
22
           IT IS SO ORDERED.
23
     Dated: July 10, 2020
24
25
26
27
28

                                                    1
                                                                                    20cv274 BGS
